Case 2:14-cv-01371-FMO-E Document 165 Filed 07/02/21 Page 1 of 2 Page ID #:1593




1    WAYMAKER LLP
2    Donald R. Pepperman (Bar No. 109809)
     777 S. Figueroa Street, Suite 2850
3    Los Angeles, California 90017
4    Telephone: (424) 625-7800
     Email: dpepperman@waymakerlaw.com
5
6    DONALD G. NORRIS, A LAW CORPORATION
     Donald G. Norris (Bar. No. 90000)
7    500 S. Grand Ave., 18th Floor
8    Los Angeles, California 90071
     Telephone: (213) 232-0855
9
     Email: dnorris@norgallaw.com
10   Attorneys for Plaintiffs
11
     MICHAEL N. FEUER, City Attorney (Bar No. 111529)
12   KATHLEEN A. KENEALY, Chief Deputy City Attorney (Bar No. 212289)
13   SCOTT MARCUS, Senior Assistant City Attorney (Bar No. 184980)
     GABRIEL S. DERMER, Assistant City Attorney (Bar No. 229424)
14   ARLENE N. HOANG, Deputy City Attorney (Bar No. 193395)
15   200 North Main Street, Room 675
     Los Angeles, California 90012
16
     Telephone: 213-978-7508
17   Email: Arlene.Hoang@lacity.org
18   Attorneys for Defendant

19                         UNITED STATES DISTRICT COURT
20                       CENTRAL DISTRICT OF CALIFORNIA
21   JESUS PIMENTEL, et al.,                   CASE NO. 2:14-cv-01371-FMO (Ex)
22
                  Plaintiffs,                  ORDER GRANTING FIFTH
23   V.                                        STIPULATION TO EXTEND
24                                             DEADLINE TO FILE CROSS-
     CITY OF LOS ANGELES                       MOTIONS FOR SUMMARY
25
                                               JUDGMENT ON REMAND TO
26                Defendant.                   AUGUST 30, 2021
27
                                               Hon. Fernando M. Olguin
28
                                               1
     ORDER ON FIFTH STIPULATION TO EXTEND DEADLINE FOR CROSS-SUMMARY JUDGMENT MOTIONS
Case 2:14-cv-01371-FMO-E Document 165 Filed 07/02/21 Page 2 of 2 Page ID #:1594




1          The Court having considered the parties’ Stipulation to Extend Time to File
2    Cross-Motions for Summary Judgment on Remand, and good cause appearing
3    therefor, IT IS HEREBY ORDERED that the July 12, 2021, deadline previously set
4    via Court-approved stipulation to file the Court ordered cross-motions for summary
5    judgment (Dkt. No. 163), is hereby further extended to August 30, 2021.
6
7          IT IS SO ORDERED.
8
     Dated: July 2, 2021
9                                                             /s/
                                                   _______________________
10                                                  Fernando M. Olguin
                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
     ORDER ON FIFTH STIPULATION TO EXTEND DEADLINE FOR CROSS-SUMMARY JUDGMENT MOTIONS
